DOES THE PRACTICE OF THE OKLAHOMA TURNPIKE AUTHORITY IN SETTING TOLL RATES WHICH ARE SUBSTANTIALLY GREATER ON A PER MILE BASIS FOR SOME PORTIONS OF A TURNPIKE THAN FOR OTHER PORTIONS OF A TURNPIKE CONSTITUTE AN ILLEGAL ACT OF DISCRIMINATION?
I COMPLETED MY INITIAL RESEARCH ON THE ABOVE QUESTION AND PREPARED A DRAFT OPINION WHEN ON OCTOBER 6, 1993, A LAWSUIT WAS FILED IN OKLAHOMA COUNTY DISTRICT COURT ALLEGING DISCRIMINATION AGAINST CHICKASHA AREA RESIDENTS. MY REVIEW OF THE OKLAHOMA COUNTY LAW SUIT INDICATES THAT IT PRESENTS VIRTUALLY THE SAME ISSUES ADDRESSED IN YOUR OPINION REQUEST.
IT HAS BEEN A LONGSTANDING POLICY OF THIS OFFICE THAT WE DO NOT ADDRESS QUESTIONS PRESENTED TO US IN THE FORM OF AN OPINION REQUEST WHEN THE SAME ISSUE IS ALSO PENDING BEFORE A COURT OF COMPETENT JURISDICTION. THEREFORE, WE WILL NOT BE ABLE TO RESPOND TO YOUR REQUEST AT THIS TIME. ENCLOSED IS A COPY OF THE PLAINTIFF'S PETITION. WE WILL KEEP YOU ADVISED AS TO THE STATUS OF THIS CASE.
(DOUGLAS F. PRICE)
** NOTE ** THE CASE NUMBER OF THE ABOVE QUOTED CASE IS CJ 93 7608/HORN V. OKLAHOMA TURNPIKE AUTHORITY **